Name: 98/222/EC: Commission Decision of 18 March 1998 amending Decision 92/486/EEC as regards the form of collaboration between the ANIMO host centre and the Member States (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  information and information processing;  information technology and data processing;  agricultural policy;  trade policy
 Date Published: 1998-03-19

 Avis juridique important|31998D022298/222/EC: Commission Decision of 18 March 1998 amending Decision 92/486/EEC as regards the form of collaboration between the ANIMO host centre and the Member States (Text with EEA relevance) Official Journal L 082 , 19/03/1998 P. 0050 - 0050COMMISSION DECISION of 18 March 1998 amending Decision 92/486/EEC as regards the form of collaboration between the ANIMO host centre and the Member States (Text with EEA relevance) (98/222/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Decision 92/118/EEC (2), and in particular Article 20(3) thereof,Whereas, as a result of the work carried out at Community level in the course of studies and seminars, the structure of the ANIMO network should be revised so that a veterinary system integrating the various computer applications can be introduced;Whereas Commission Decision 92/486/EEC of 25 September 1992 establishing the form of collaboration between the ANIMO host centre and the Member States (3), as last amended by Decision 97/395/EC (4), should be amended to introduce a transition period; whereas certain deadlines should also be set for the review of the current system;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 92/486/EEC is amended as follows:1. In Article 2a, a new paragraph 3 is added:'3. For the period 1 April 1998 to 31 March 1999, the coordination authorities provided for in Article 1 shall ensure that the contracts referred to in that Article are extended for one year.The following charges shall apply in respect of this paragraph:ECU 386 per unit (central unit, local unit, border inspection post) for all the ANIMO units listed in Decision 96/295/EC, as last amended by Decision 98/167/EC (*).(*) OJ L 62 of 3. 3. 1998, p. 33.`2. The following Article 5a is added:'Article 5aThis Decision will be reviewed before:- 1 October 1998 to consider the issue of direct connections between national servers,- 31 January 1999 to consider how the structure of the ANIMO network has developed.`Article 2 This Decision shall enter into force on 1 April 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 18 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 291, 7. 10. 1992, p. 20.(4) OJ L 164, 21. 6. 1997, p. 25.